[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  MAY 31, 2006
                                No. 05-15487                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency Nos. A95-537-468
                               and A95-437-470

ARBEN GJEKAJ,
ALEKSANDRA GJEKAJ,
                                                                       Petitioners,

                                      versus

U.S. ATTORNEY GENERAL,
                                                                      Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (May 31, 2006)

Before DUBINA, HULL and MARCUS, Circuit Judges.

PER CURIAM

      Arben Gjekaj and his daughter, Aleksandra Gjekaj, natives and citizens of

Albania, petition for review of the final order of the Board of Immigration Appeals

(“BIA”), which affirmed without opinion the immigration judge’s (“IJ’s”) denial of
asylum and withholding of removal under the Immigration and Nationality Act

(“INA”) and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”).                           On

appeal, Petitioners argue that substantial evidence did not support the IJ’s adverse

credibility determination or the IJ’s denial of their asylum application under the

INA, in which they claimed Gjekaj was persecuted in Albania because of his

membership in Albania’s Democratic Party (“DP”) and participation in the October

1, 2000 local elections there.1 After thorough review of the record and careful

consideration of the parties’ briefs, we affirm.

       The IJ’s factual determination that an alien is not entitled to asylum must be

upheld if it is supported by substantial evidence. See Mazariegos v. Att’y Gen.,

241 F.3d 1320, 1323 (11th Cir. 2001). Under this highly deferential standard of

review, a denial of asylum may be reversed only if the evidence would compel a

reasonable factfinder to find that the requisite fear of persecution exists. See INS v.

Elias-Zacarias, 502 U.S. 478, 481 n.1, 112 S. Ct. 812, 815 n.1, 117 L. Ed. 2d 38

(1992); see also 8 U.S.C. § 1252(b)(4)(B) (“administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to



       1
       Because we find that Petitioners have not established a case for asylum under the INA,
we do not address their arguments that they also satisfied the higher standards for withholding of
removal or CAT relief. See Najjar v. Ashcroft, 257 F.3d 1262, 1292-93 (11th Cir. 2001).

                                                2
the contrary”). A finding of fact will be reversed “only when the record compels

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal . . . .” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004) (en banc), cert. denied, ____ U.S. ____, 125 S.Ct. 2245 (2005).

      Petitioners argue that the IJ’s adverse credibility determination was not

supported by substantial evidence because any inconsistencies between Gjekkaj’s

testimony and his asylum application were not material.           Like other factual

findings, credibility determinations are reviewed under the substantial evidence

test, meaning that the IJ must offer specific, cogent reasons for an adverse

credibility finding. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286-1287 (11th

Cir. 2005). And “an adverse credibility determination alone may be sufficient to

support the denial of an asylum application” when there is no other evidence of

persecution. Id. at 1287 (emphasis added). “Once an adverse credibility finding is

made, the burden is on the applicant alien to show that the IJ’s credibility decision

was not supported by ‘specific, cogent reasons’ or was not based on substantial

evidence.”   Id. (citations omitted).    Although minor inconsistencies will not

support an adverse credibility finding, inconsistencies that go “to the heart of [the]

asylum claim” are sufficient to support such a finding. See Chebchoub v. I.N.S.,

257 F.3d 1038, 1043 (9th Cir. 2001). “Indications of reliable testimony include



                                          3
consistency on direct examination, consistency with the written application, and

the absence of embellishments.” Ruiz v. United States Att’y. Gen., 440 F.3d 1247,

1255 (11th Cir. 2006).

      Petitioners have failed to meet their burden to show that the IJ’s adverse

credibility determination must be overturned.     This is so because substantial

evidence supports the determination including inconsistencies (1) between

Gjekaj’s statements on his asylum application and his testimony; (2) between

Gjekaj’s testimony and his corroborating evidence; (3) on the face of his

corroborating evidence; and (4) within his testimony. Even if, as Gjekaj argues,

some of his testimony at the asylum hearing was roughly consistent with the

statements he made in his asylum application, during his testimony, he expanded

on his claims, and the underlying facts, thus diminishing the credibility of his

testimony.   See Ruiz, 440 F.3d at 1255 (indicating that “the absence of

embellishments” is one indicator of reliable testimony). Moreover, his testimony,

particularly when taken in combination with his corroborating evidence, caused the

IJ to question his credibility. The IJ also considered the 2001 Profile of Asylum

Claims and Country Conditions on Albania, which stated that claims by Albanian

nationals based on political grounds are likely to be incredible, and that the

October 2000 elections, upon which Gjekaj’s asylum application partially relied to



                                        4
establish persecution, were tainted by “only minor discrepancies,” with “very few

incidents of violence.” Indeed, the Profile cautions adjudicators to look closely at

claims such as Gjekaj’s, and explore other motivations that the claimant may have,

including family members already present in the United States.

      On this record, based on the inconsistencies between Gjekaj’s asylum

application and testimony, as well as the other evidence before the IJ casting doubt

on the credibility of Gjekaj’s claim, we cannot say that the record compels reversal

of the IJ’s adverse credibility determination.    See Forgue, 401 F.3d at 1287.

Accordingly, we deny the petition for review.

      PETITION DENIED.




                                         5